
	
		II
		110th CONGRESS
		2d Session
		S. 3538
		IN THE SENATE OF THE UNITED STATES
		
			September 23
			 (legislative day, September 17), 2008
			Mr. Grassley (for
			 himself, Mr. Harkin,
			 Mr. Chambliss, Mr. Kohl, Mr.
			 Casey, Mr. Feingold,
			 Mr. Leahy, Mr.
			 Craig, Mr. Brown,
			 Ms. Stabenow, Mr. Crapo, Mr.
			 Coleman, Ms. Collins,
			 Mrs. Clinton, Mrs. Dole, and Mr.
			 Baucus) introduced the following bill; which was read twice and
			 referred to the Committee on Agriculture,
			 Nutrition, and Forestry
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to suspend a prohibition on payments to certain farms with limited base acres
		  for the 2008 and 2009 crop years, to extend the signup for direct payments and
		  counter-cyclical payments for the 2008 crop year, and for other
		  purposes.
	
	
		1.Treatment of farms with
			 limited base acres
			(a)Suspension of
			 prohibition
				(1)In
			 generalSection 1101(d) of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8711(d)) is amended by
			 adding at the end the following:
					
						(4)Suspension of
				prohibitionParagraphs (1) through (3) shall not apply during the
				2008 and 2009 crop
				years.
						.
				(2)PeanutsSection
			 1302(d) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8752(d)) is
			 amended by adding at the end the following:
					
						(4)Suspension of
				prohibitionParagraphs (1) through (3) shall not apply during the
				2008 and 2009 crop
				years.
						.
				(b)Extension of
			 2008 signup for direct payments and counter-cyclical payments
				(1)In
			 generalSection 1106 of the Food, Conservation, and Energy Act of
			 2008 (7 U.S.C. 8716) is amended by adding at the end the following:
					
						(f)Extension of
				2008 signup
							(1)In
				generalNotwithstanding any other provision of law, the Secretary
				shall extend the 2008 crop year deadline for the signup for benefits under this
				subtitle by producers on a farm with base acres of 10 acres or less until
				December 31, 2008.
							(2)PenaltiesThe
				Secretary shall ensure that no penalty with respect to benefits under this
				subtitle is assessed against producers on a farm described in paragraph (1) for
				failure to submit reports under this section or timely comply with other
				program requirements as a result of compliance with the extended signup
				deadline under that
				paragraph.
							.
				(2)PeanutsSection
			 1305 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8755) is
			 amended by adding at the end the following:
					
						(f)Extension of
				2008 signup
							(1)In
				generalNotwithstanding any other provision of law, the Secretary
				shall extend the 2008 crop year deadline for the signup for benefits under this
				subtitle by producers on a farm with base acres of 10 acres or less until
				December 31, 2008.
							(2)PenaltiesThe
				Secretary shall ensure that no penalty with respect to benefits under this
				subtitle is assessed against producers on a farm described in paragraph (1) for
				failure to submit reports under this section or timely comply with other
				program requirements as a result of compliance with the extended signup
				deadline under that
				paragraph.
							.
				
